Citation Nr: 1713804	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO. 11-24968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to November 1967, including in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran and his spouse testified at an August 2012 Travel Board hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As such, a January 2017 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over his hearing is no longer available to participate in his appeal and that he should respond within 30 days if he wished to appear at another Board hearing.  The Veteran did not respond and therefore, the appeal was reassigned to the undersigned Veterans Law Judge for adjudication.  38 U.S.C.A. § 19.3(b).

The Board notes that at the August 2012 Travel Board hearing, the Veteran indicated that he was experiencing residuals of head trauma that he incurred in service.  The Agency of Original Jurisdiction (AOJ) should assist the Veteran with filing a formal claim for service connection on the issue of the residuals of head trauma should the Veteran choose to pursue such a claim. 

In November 2014, after expanding the Veteran's claim for PTSD to include depression and other acquired psychiatric disorders (see Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009)), the Board remanded the claim for proper notice under 38 C.F.R. § 3.304(f)(5) and for further development.  The case now returns for appellate review.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Outstanding Medical Records

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  At the August 2012 hearing, the Veteran contended that he was diagnosed with PTSD and received treatment for PTSD at an unspecified Vet Center.  At the time of the hearing, he did not recall the identity of the Vet Center and acknowledged that the Vet Center records were still outstanding in his claims file.  The record was held open for an additional 60 days after the hearing to afford the Veteran time to submit the outstanding Vet Center records; however, the Veteran did not submit additional materials.  Subsequent to the Board's November 2014 remand, VA then sent letters to the Veteran in January 2015, November 2015, and December 2015, requesting identifying information of the Vet Center; however, the Veteran did not respond to these requests.  

Nonetheless, a review of the evidence of record reveals that the Veteran may have received treatment for psychiatric disorders at the Erie Vet Center: A May 2010 record of a counseling session that the Veteran had with a VA social worker in Mercer County states that the "Veteran posed questions about PTSD. . .[and] [d]iscussed PTSD symptoms and treatment options, including [at] VA Butler's individual and group services as well as Erie Vet Center's program offered in Mercer County."  Additionally, a March 2015 VA examination report shows that the Veteran had reported to the examiner that he had attended a "Vet Center therapy group in Mercer County."  

Therefore, the Board finds that, from the evidence already of record, VA has notice of outstanding, relevant records from the Erie Vet Center, sufficient to trigger VA's duty to assist.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that evidence of record before VA may "raise [ ] enough notice of pertinent private medical records to trigger the duty to assist").  A remand is therefore necessary to obtain the Veteran's treatment records from the Erie Vet Center.  


Inadequate VA Medical Opinion

The Veteran underwent a VA examination for psychiatric disorders in March 2015.  The March 2015 VA examination medical opinion states that the Veteran does not have a current PTSD diagnosis conforming to the DSM-V.  The opinion states that the Veteran has other psychiatric disorder diagnoses, including depression.

Where the Board orders VA to provide a medical opinion, the resultant opinion must be adequate. See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA medical opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  For the following reasons, the Board finds that the March 2015 VA medical examination opinion is not adequate for the Board to make an informed decision on either the Veteran's PTSD claim or depression claim.

First, the March 2015 VA medical examination opinion is not adequate for the Board to make an informed decision on the Veteran's PTSD claim because a) the PTSD diagnosis opinion portion is based on an incomplete record, and 2) the PTSD diagnosis opinion is conclusory.  Initially problematic is that the March 2015 VA examiner, charged with rendering a PTSD diagnosis for the Veteran, did not have in her possession, and therefore could not review, potentially highly relevant PTSD diagnosis and treatment records from a Vet Center, where the Veteran contends he was diagnosed with and treated for PTSD.  See Stefl, 21 Vet. App. at 123 (a medical examination is "adequate where it is based upon consideration of the Veteran's prior medical history and examination."); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes a medical examination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  The examiner noted in the examination report:

[The Veteran] reported that he attend[ed] a Vet Center therapy group in Mercer County, PA about 4-6 years ago for one summer. . . He said that he saw an individual counselor at the VA clinic in Hermitage for several visits about 5 years ago.  This writer could not find record of this treatment.  I suggested that perhaps he was mistaken and he saw  that counselor through a Vet Center.  He insisted he saw the counselor at the Hermitage VA clinic.  There is mention in the record of his having seen a counselor named Sandra, who at times came to his home.

. . . 

This writer could find no evidence of [the Veteran] ever having been diagnosed with PTSD.

March 2015 VA examination report.

Moreover, the actual PTSD diagnosis opinion is improperly conclusory because it lacks the requisite "reasoned medical explanation" connecting the supporting data (in this case, the checked off boxes in the DSM-5 PTSD criteria table) and the conclusion (in this case, the mere sentence: "It is this writer's clinical opinion that [the Veteran] does not meet [the] criteria for a diagnosis of PTSD.").  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Stefl, 21 Vet. App. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds a remand necessary to obtain an addendum medical opinion for the Veteran's PTSD claim that is based on a completed set of relevant facts and that has conclusions that are properly supported by reasoned medical explanations.
The Board finds the March 2015 VA medical examination opinion on the Veteran's depression claim inadequate as well.  The depression diagnosis opinion is ambiguously worded, and therefore, cannot be used by the Board to make a fully informed decision on the Veteran's depression claim.  For the depression diagnosis opinion, the VA examination report states, in relevant part:

Depressive symptoms are likely to at least in part be secondary to his alcohol use.  His wife's death less than 2 years ago is likely to be contributing to depression symptoms at this time.  It is as least as likely as not that his traumatic experiences further exacerbate depressive symptoms but it does not appear that his depression can be solely attributed to these traumatic experiences.  It is not possible to say, without resorting to mere speculation, the degree to which his depressive symptoms are connected to his experiences in the Navy.

A remand is necessary to obtain a clear statement from the examiner, specifically as to whether the examiner concludes it is "at least as likely as not (50 percent probability or greater)" that the Veteran's Depressive Disorder is related to any specific events that occurred during the Veteran's naval service.  

Accordingly, the case is REMANDED for the following action:


1. With any necessary assistance from the Veteran, obtain his treatment records from the Erie Vet Center.

2. Obtain all pertinent VA records not already associated with the claims file since November 2014.

3. After all of the above development has been completed to the extent possible, provide the claims file, including the treatment records from the Erie Vet Center, to the examiner who performed the March 2015 VA examination, and obtain from that examiner an addendum opinion.  

If the examiner who performed the March 2015 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

With respect to PTSD, the examiner(s) is specifically instructed to provide the following information: 

(a) Clarification of the diagnosis for PTSD, including an elaborated explanation as to why the Veteran does or does not meet the DSM-5 criteria for a PTSD diagnosis.  

If the examiner finds that a diagnosis of PTSD is appropriate, then the examiner should also state whether the current symptomology is "at least as likely as not (50 percent probability or greater)" related to any verified event in service or the fear of hostile military/terrorist activity or is based upon evidence, which (in the opinion of the examiner) indicates that a personal assault occurred during service.  

With respect to depressive disorder, the examiner(s) is specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's Depressive Disorder is related to any specific events that occurred during his naval service, yes or no?  

For all other acquired psychiatric disorders diagnosed at any time pertinent to the appeal period (i.e., 2010 to the present), even if such has resolved, please offer an opinion as to whether it is "at least as likely as not (a 50 percent or greater probability)" that such is related to the Veteran's active service.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






